IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-20850
                        Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

FEDERICO MENDEZ-MEDINA, also known as
Adolfo Reyes-Galvan, also known as
Gilberto G. Lopez, also known as
Gilberto Galban-Lopez, also known as
Luis Vasquez, also known as Adolfo Reyes G.,
also known as Federico Mendez,
also known as Luis A. Vasquez G.,
also known as Alberto Valques-Luis,

                                          Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-01-CR-162-1
                       - - - - - - - - - -
                          April 10, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Federico Mendez-Medina appeals his sentence for illegal

reentry into the United States following deportation after having

been convicted of an aggravated felony.   He argues that the

district court failed to comply with FED. R. CRIM. P. 32(c)(3)(A)


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 01-20850
                                  -2-

at the sentencing hearing.    Federal Rule of Criminal Procedure

32(c)(3)(A) provides that before imposing sentence, the court

must verify that the defendant and defendant’s counsel have read

and discussed the presentence report (PSR).    Medina concedes that

his argument is foreclosed by this court’s precedent and states

that it is raised here solely for issue preservation purposes.

     Although the district court in this case may have erred in

not verifying that Medina and his attorney had read and discussed

the PSR, Medina has failed to show that he was prejudiced or that

he did not read the PSR and discuss it with his attorney.    Nor

did he raise this issue at the sentencing hearing.    Under United

States v. Esparza-Gonzalez, 268 F.3d 272 (5th Cir. 2001),

petition for cert. filed, No. 01-7544 (Dec. 18, 2001), there was

no plain error.

     AFFIRMED.